Exhibit 10.38

 

GE Capital

Fleet Services

   Master Lease Agreement

 

This Master Lease Agreement (the “Agreement”) is entered into by and between
Gelco Corporation, a Delaware corporation, doing business as GE Capital Fleet
Services (“GECFS”), and the undersigned (the “Customer”). If more than one party
executes this Agreement as Customer, each shall be jointly and severally liable
hereunder.

 

1. Lease; Disclaimer. GECFS hereby agrees to lease to Customer and Customer
hereby agrees to lease from GECFS certain Vehicles for use in its business.
Customer shall order a Vehicle for lease by placing a noncancelable Vehicle
Order. Customer’s Vehicle Order shall authorize GECFS to purchase such Vehicle
subject to the then current warranty of the manufacturer. GECFS hereby assigns
the manufacturer’s warranty to Customer for the Lease Term. CUSTOMER AGREES THAT
GECFS IS NOT THE MANUFACTURER, DESIGNER OR DISTRIBUTOR OF THE VEHICLES AND THAT
EACH VEHICLE (INCLUDING ANY SPECIFIED MODIFICATION) ORDERED IS OF A DESIGN
SELECTED BY CUSTOMER AND SUITABLE FOR ITS PURPOSES. GECFS MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY
VEHICLE INCLUDING, BUT NOT LIMITED TO: THE MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF A VEHICLE; THE DESIGN, QUALITY OR CAPACITY OF A VEHICLE;
OR COMPLIANCE OF A VEHICLE WITH APPLICABLE LAW.

 

2. Delivery. GECFS shall arrange for delivery to Customer or to a location
convenient to Customer’s driver. Customer shall take delivery within 3 business
days of notice that the Vehicle is available. If Customer fails to do so, GECFS
may, for purposes of beginning rental charges, treat such 3rd business day as
the date of acceptance. Customer shall inspect a Vehicle at the location of
delivery for conformity to the Vehicle Order. Customer’s removal of the Vehicle
from such location shall constitute acceptance of the Vehicle. If Customer
requests that GECFS, prior to delivery to Customer, deliver one or more Vehicles
to an upfitter, body company, installer or other third party and/or obtain
certain equipment or parts from a specific vendor (each, a “Vendor”), then
Customer assumes all risks of doing business with Vendor; including without
limitation, the Vendor’s creditworthiness. Customer agrees that its obligation
to pay rent and other amounts with respect to such Vehicle shall be
unconditional and that Customer shall not be entitled to any reduction of, or
setoff against, such amounts (provided, however that any such payment shall not
prejudice Customer’s right to claim adjustment or reimbursement).

 

3. Term of Agreement. This Agreement shall commence on the Effective Date, and
continue until canceled or terminated by either party upon 60 days’ written
notice to the other. Notwithstanding termination, this Agreement shall remain in
effect with respect to each Vehicle then leased and each Vehicle Order processed
by GECFS until all terms and conditions of this Agreement are satisfied.

 

4. Lease Term. The noncancelable minimum Lease Term for each Vehicle is 367 days
beginning upon Customer’s acceptance. Thereafter, the Lease Term may be renewed
monthly for the lesser of the Maximum Lease Term (autos: 50 months; light
trucks: 72 months and medium and heavy trucks: 96 months) or the amortization
term set in the respective Vehicle Order.

 

5. Operation. Customer shall operate the Vehicles in the United States and in
accordance with applicable federal, state and local law governing Vehicle use,
operation, maintenance or alteration. Customer agrees to repair the Vehicles and
to maintain them in safe and good mechanical condition. All additions to a
Vehicle become the property GECFS and shall be surrendered with the Vehicle. NO
VEHICLES MAY BE USED TO TRANSPORT PERSONS FOR HIRE OR HAZARDOUS SUBSTANCES.

 

6. Net Lease. Customer agrees to pay all costs, expenses, fees, charges, fines,
and taxes incurred in connection with the Vehicle’s titling, registration,
delivery, purchase, sale, rental, modification, and arising from the operation
or use of the Vehicle during its Lease Term. If GECFS pays any of the foregoing
amounts, Customer shall promptly reimburse GECFS and pay GECFS’ then current
administrative charge.

 

7. Rental Charges. Customer will pay rental for the Vehicles in accordance with
the Rate Schedule or a Vehicle Order mutually agreed by the parties, as well as
any other rental charges provided for in this Agreement. Rental payment
obligations shall begin on the first day of the calendar month following
acceptance. Customer agrees that, from the time of acceptance of the Vehicle by
Customer to the time when such rental charges are payable, Customer will pay
interim rental in an amount equal to the monthly rental charge pro-rated on a
daily basis based on the actual number of days in the month. Rental payment
obligations end on the last day of the month prior to sale. Customer agrees to
pay interim rental for the month of sale until the date of sale in an amount
equal to the monthly rental charge pro-rated on a daily basis based on the
actual number of days in the month. If a Vehicle Order specifies a Vehicle
requiring modifications, such that it is necessary or desirable for GECFS to pay
for an incomplete Vehicle or its components,



--------------------------------------------------------------------------------

GECFS shall charge Customer, as additional rental, interim financing at the rate
agreed upon at time of order.

 

8. Payment Terms. Time is of the essence. All charges are due and payable within
10 days of the date of the invoice. In the event payments are received 20 days
or more after the due date, late payments will be charged in the amount of the
lesser of 1% or the highest legal interest rate, per month or fraction thereof.
It is the intent of GECFS that it not receive directly or indirectly any amount
in excess of that amount which may be legally paid. Any excess charges will be
credited to Customer or, upon request of Customer, refunded. Customer agrees to
carefully review each invoice or other statement provided by GECFS. If Customer
identifies a billing error, Customer will advise GECFS promptly and in such
event, GECFS’ sole liability and Customer’s exclusive remedy shall be
appropriate adjustments in Customer’s account. All charges are based upon GECFS’
standard operating routines, existing business policy and computer systems
capabilities.

 

9. Surrender of Vehicles. At the end of the minimum Lease Term, Customer may,
and at the end of the Lease Term, Customer shall, upon reasonable written notice
to GECFS, deliver the Vehicle to GECFS at a mutually agreed location. Prior to
surrender of Vehicles, Customer may solicit offers payable in certified funds
from prospective purchasers on an “as is, where is” basis, without warranty by
or recourse to GECFS; provided, that Customer will not continue to use any such
Vehicle after its sale. Upon surrender or, if not surrendered, at final
disposition, the Vehicle shall be in good, safe and lawful operating condition.
Surrender of the Vehicle shall not be effective until GECFS has actual physical
possession of the Vehicle and has received all license plates, registration
certificates, documents of title, odometer and damage disclosures and other
documentation necessary for the sale of the Vehicle. If, upon Customer request,
GECFS accepts an offer to purchase a Vehicle from a Customer or a purchaser
identified by Customer and GECFS does not take actual physical possession of the
Vehicle, neither surrender nor sale shall be deemed to occur until GECFS
delivers the certificate of title and receives payment. Any personal property in
a Vehicle upon surrender shall be deemed abandoned and may be disposed of by
GECFS without liability.

 

10. Sale of Vehicles. GECFS shall solicit from prospective purchaser wholesale
cash bids for Vehicles. Such Vehicles shall be sold in a commercially reasonable
manner. From the sales proceeds of any Vehicle sold under this Agreement
(including Customer or third party owned vehicles), GECFS shall deduct all
direct sales expenses paid or incurred by GECFS as well as GECFS’ then current
sale fee, the balance remaining to constitute the Net Proceeds which shall be
payable to GECFS. If GECFS sells any vehicle owned by Customer or a third party,
Customer agrees that the sale of such vehicle shall be subject to the indemnity
herein.

 

11. Terminal Rental Adjustment. As an incentive to the Customer to maintain the
value of the Vehicle by good maintenance, repair and careful use during its
Lease Term, the parties agree that the enhancement or reduction in value shall
be compensated as follows:

 

a. Refund of Rental. If the Net Proceeds exceed the Book Value (as to each
Vehicle, its Capitalized Cost as defined in the Vehicle Order or Rate Schedule,
reduced by appropriate amortization), GECFS shall retain an amount equal to the
Book Value, and remit the excess to Customer as a refund of rental.

 

b. Rental Charge. If the Net Proceeds are less than the Book Value, but equal to
or greater than the Guaranteed Residual (at the end of the minimum Lease Term:
20% of the Capitalized Cost; thereafter, 20% of the Book Value as of the end of
the prior month), Customer shall pay GECFS, the amount of the difference between
the Net Proceeds and the Book Value. If the Net Proceeds are less than the
Guaranteed Residual, Customer shall pay GECFS, the amount of the difference
between the Guaranteed Residual and the Book Value.

 

c. Level Payment. In addition to the foregoing, if the rental is levelized over
the Lease Term set forth in the Vehicle Order or over another agreed period, and
Customer terminates the lease of a Vehicle prior to the expiration of such
levelized period, Customer agrees to pay GECFS the difference between the actual
averaged interest billed and simple interest.

 

12. Insurance. Customer shall maintain the following coverages during the Lease
Term of each Vehicle with an insurance company acceptable to GECFS and deliver
to GECFS a certificate thereof:

 

a. Automobile liability insurance naming GECFS as an Additional Insured with
limits of coverage as GECFS may require, but in no event less than $1 million
combined single limit per occurrence ($5 million for Vehicles capable of
transporting more than 8 passengers). No self-insured retention or deductible is
permissible.

 

b. Comprehensive and collision insurance naming GECFS as Loss Payee with
coverage for the actual cash value of each Vehicle and subject to a deductible
no greater than $1,000. Customer shall bear all risk of loss, damage or
destruction to the Vehicle (which may exceed actual cash value), however caused,
from the time of acceptance until surrender to GECFS.



--------------------------------------------------------------------------------

c. Conditions All insurance policies shall provide 30 days’ prior written notice
to GECFS of any cancellation or reduction in coverage. Customer authorizes GECFS
to endorse Customer’s name to insurance checks related to the Vehicles.

 

13. INDEMNITY. CUSTOMER WILL INDEMNIFY AND DEFEND GECFS (INCLUDING ANY OF ITS
AFFILIATES) AGAINST ANY LOSS, LIABILITY OR CLAIM DIRECTLY OR INDIRECTLY RELATING
TO THE LEASE, USE, MAINTENANCE, CONDITION (INCLUDING BUT NOT LIMITED TO, PATENT
OR LATENT DEFECTS WHETHER OR NOT DISCOVERABLE, PRODUCT LIABILITY CLAIMS OR THE
CONDITION OF THE VEHICLE AT SURRENDER) OR SURRENDER OF ANY VEHICLE BETWEEN THE
TIME OF DELIVERY TO CUSTOMER AND THE TIME OF SURRENDER. IF GECFS SELLS ANY
VEHICLE TO CUSTOMER, ANY OF ITS EMPLOYEES OR A PURCHASER FROM WHOM CUSTOMER
OBTAINS AN OFFER, CUSTOMER’S COVENANTS OF INDEMNITY WITH RESPECT TO SUCH VEHICLE
SHALL CONTINUE. THIS INDEMNITY IS ABSOLUTE AND UNCONDITIONAL AND INCLUDES CLAIMS
OF NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY, BUT DOES NOT EXTEND TO
CLAIMS OR LIABILITY ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
GECFS, ITS AGENTS OR EMPLOYEES. THIS INDEMNITY SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT.

 

14. NATURE OF AGREEMENT. THE PARTIES INTEND THE LEASE OF VEHICLES HEREUNDER TO
BE A TRUE LEASE PURSUANT TO MINNESOTA STATUTES §168A.17 SUBD. 1A. Customer has
no right, title or interest in and to any Vehicle leased hereunder except as
lessee, and Customer has no option to purchase any Vehicle. GECFS has the right
to mark the Vehicle at any time stating its interest as owner and to receive and
retain compensation related to the Vehicles and other goods and services
purchased hereunder from manufacturers, suppliers and vendors. GECFS has the
right, in the event of default by Customer, to enter upon any premises under
control of Customer to take possession of any Vehicle. Without prejudice to the
intention of the parties that this Agreement be a lease, Customer hereby grants
GECFS a security interest in the Vehicles and all proceeds, accessions,
documents, instruments, accounts, chattel paper, equipment and general
intangibles related thereto to secure all obligations of Customer to GECFS under
this or any other agreement. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement.

 

15. Financial Information. The creditworthiness of Customer and any guarantor is
a material condition to this Agreement. Customer shall provide GECFS with
financial information reasonably requested by and satisfactory to GECFS each
year of this Agreement. Customer’s financial information will be filed with the
Securities and Exchange Commission as required by applicable securities law.
Nothing herein shall be construed to required GECFS to accept any Vehicle Order.

 

16. DEFAULT; REMEDIES. If Customer shall fail to make the payments or maintain
insurance coverage as herein required or after 10 days’ written notice shall
fail to perform any of its other covenants under this Agreement, or Customer or
any guarantor shall (i) make an assignment for the benefit of creditors, or
suffer a receiver or trustee to be appointed, or file or suffer to be filed any
petition under any bankruptcy or insolvency law of any jurisdiction; or (ii)
discontinue business; or (iii) cease its corporate or partnership existence or
die; or (iv) be in default under any other agreement it may have with GECFS or
any parent, subsidiary or affiliate of GECFS; or (v) suffer a material adverse
change in operating or financial condition which impairs Customer’s ability to
perform its obligations hereunder or GECFS’ title to or rights in the Vehicles;
or (vi) make any representation or warranty herein, or in any document delivered
to GECFS in connection herewith, which shall prove to be false or misleading in
any material respect; then in such event Customer shall be in default under this
Agreement. A default under the terms of this Agreement shall constitute a
default under any other agreement Customer has with GECFS, or any parent,
subsidiary or affiliate of GECFS. In the event of default by Customer, GECFS
shall have the right to recover all costs of enforcement of its rights hereunder
including reasonable attorneys’ fees and to offset any amounts due to Customer
against amounts due to GECFS. GECFS shall retain all rights and remedies
available at law or in equity; all such rights and remedies to be cumulative and
not exclusive.

 

17. Limitation of Damages. EXCEPT WITH RESPECT TO CUSTOMER’S OBLIGATIONS OF
INDEMNITY HEREUNDER, EACH PARTY AGREES THAT: ITS SOLE AND EXCLUSIVE REMEDY FOR
ANY MATTER OR CAUSE OF ACTION RELATED DIRECTLY OR INDIRECTLY TO ANY CLAIM
RELATED TO THE SUBJECT MATTER HEREOF BY THE OTHER PARTY TO THIS AGREEMENT SHALL
BE A CONTRACT ACTION; DAMAGES SHALL BE LIMITED TO ACTUAL AND DIRECT DAMAGES
INCURRED; AND NO INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES WILL BE CLAIMED.

 

18. Assignments. CUSTOMER SHALL NOT ASSIGN, SUBLET, LIEN, ENCUMBER OR TRANSFER
ANY INTEREST IN ANY OF THE VEHICLES LEASE HEREUNDER OR ANY



--------------------------------------------------------------------------------

INTEREST IN THIS AGREEMENT TO ANY PARTY WITHOUT THE WRITTEN CONSENT OF GECFS.
ANY SUCH CONSENT BY GECFS SHALL NOT RELIEVE CUSTOMER OF ITS OBLIGATIONS AND
LIABILITIES. GECFS may assign all or any part of its rights, title and interest
in this Agreement of the Vehicles, including all receivables, provided that any
such assignment does not relieve GECFS of any of its obligations hereunder.

 

19. Related Entities. In the event that Customer permits any Vehicles subject to
this Agreement to be used or operated by any present or future subsidiary,
parent or affiliate of Customer (each a “Related Entity”), Customer agrees that
notwithstanding: (a) use or operation by a Related Entity; (b) any direction by
Customer to GECFS to invoice a Related Entity; and (c) any payment made by a
Related Entity with respect to any Vehicle, all such Vehicles shall at all times
remain subject to the terms and conditions of this Agreement and Customer shall
at all times remain liable for all of the duties and obligations (for payment or
otherwise) under this Agreement. Any use or operation by a Related Entity of any
Vehicle shall not, in any way, constitute a sale, assignment or transfer,
sublease or other disposition of such Vehicle, or any interest therein, or of
any rights granted to or obligations of Customer under this Agreement.

 

20. WAIVER OF JURY TRIAL. BOTH PARTIES TO THIS AGREEMENT HEREBY WAIVE ANY AND
ALL RIGHT TO ANY TRIAL BY JURY IN ANY ACTION OR PROCEEDINGS DIRECTLY OR
INDIRECTLY HEREUNDER.

 

21. GOVERNING LAW. THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL SIGNED BY GECFS
IN MINNESOTA, AND SHALL, UPON SUCH EXECUTION, BE DEEMED EFFECTIVE AS OF THE
EFFECTIVE DATE. THE LAWS OF THE STATE OF MINNESOTA SHALL GOVERN ALL QUESTIONS OR
DISPUTES RELATING TO THE VALIDITY, INTERPRETATION, PERFORMANCE, ENFORCEMENT, OR
EFFECT OF THIS AGREEMENT, WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES.

 

22. Odometer Disclosure. Federal law (and State law, if applicable) requires
that Customer as lessee disclose, and Customer shall disclose, the mileage of
each Vehicle to GECFS in connection with the transfer of ownership of the
Vehicle. Failure to complete an odometer disclosure statement or making a false
statement may result in fines and/or imprisonment. CUSTOMER AGREES TO PAY A
FOLLOW-UP FEE IF CUSTOMER FAILS TO PROVIDE AN ODOMETER OR REQUIRED DAMAGE
DISCLOSURE STATEMENT AT SURRENDER.

 

23. RapidTag. GECFS shall, as permitted by law, assist in the renewal of
registration of Vehicles that are passenger vehicles and trucks with standard
commercial plates provided that such trucks do not exceed 26,000 GVW or have IRP
plates. Customer remains responsible for the payment of all costs, including,
without limitation, registration fees, taxes and out of pocket costs and for the
satisfaction of all preconditions of renewal as established by law or as
required by GECFS for administration of this program (“Preconditions”). GECFS
will mail the notices below to Customer at the times specified and Customer will
follow the instructions and satisfy the requirements by the due dates
established in each such notice.

 

Notice

--------------------------------------------------------------------------------

 

Days

Before

Expiration

--------------------------------------------------------------------------------

 

Requirements of

Customer

--------------------------------------------------------------------------------

Approval Report

  75 to 90   Correct or update information and vehicle status/remove vehicles
not to be renewed

Renewal Requirement Letters

  45 to 60   Provide GECFS with proof of satisfaction of Preconditions

Renewal Status Report

  at least 25   Either renew registration without GECFS assistance or provide
GECFS with proof of satisfaction of Preconditions and pay a late compliance fee
of $30 per Vehicle

 

GECFS will use its best efforts a) to renew all Vehicles (not removed from
RapidTag on the Vehicles for Renewal Notice) for which Customer provides proof
of satisfaction of Preconditions by the due date and b) to provide Customer with
proof thereof prior to expiration of Vehicle registration. Customer’s failure to
satisfy all Preconditions, delay or error by a state in processing, or other
events beyond GECFS’ control may result in expiration prior to renewal. If
Customer satisfies all Preconditions (including adherence to due dates) and
renewal is delayed due to causes within the GECFS’ control, GECFS shall pay
directly, or reimburse Customer for, documented costs of tickets, penalties or
late registration fees resulting from the delay in registration. IN NO EVENT
SHALL GECFS REIMBURSE CUSTOMER FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES
(INCLUDING, BUT NOT LIMITED TO, DRIVER DOWNTIME). At Customer’s written request,
GECFS will provide RapidTag services for Customer-owned vehicles for $40.00 or
for vehicles leased from GECFS under a different agreement at a fee mutually
agreed by the parties. At any time after the Effective Date of this Agreement,
GECFS may, upon 30 days’ written notice, revise these fees. Customer hereby
authorizes GECFS, by any employee or agent of GECFS’ designation, to act



--------------------------------------------------------------------------------

on Customer’s behalf as Customer’s attorney-in-fact, and to sign, execute,
transfer, file and deliver in the name of Customer any documents or materials
reasonably necessary to effectuate the terms of this RapidTag program.

 

24. National Account and/or Electronic Fuel Cards. If elected below, or upon
Customer’s written request, GECFS shall provide the use of purchase instruments
(“Driver Guides” for the National Account Program and “Cards” for Electronic
Fuel Card program, collectively referred to as “Purchase Instruments”) for
scheduled and/or unscheduled maintenance or fuel for any vehicles designated by
Customer whether or not such vehicles are leased. Driver Guides may be used to
purchase vehicle-related services or products from the stores, dealer and
vendors with which GECFS maintains National Account Agreements and Cards may be
used at the locations of oil companies with which GECFS’ third party provider
has agreements. GECFS shall pay these National Account Vendors and/or GECFS’
third party provider on behalf of Customer for all purchases charged through the
Purchase Instruments and issue to Customer a detailed monthly invoice for the
charges paid during the month preceding the invoice. Customer agrees to use only
authorized National Account Vendors and to cease use of any vendor deleted from
GECFS’ approved list. If a purchase is charged at a vendor that is not an
authorized National Account Vendor, Customer shall pay GECFS’ then standard fee
for transactions with nonparticipating vendors. Customer agrees to pay the
amount of GECFS’ monthly invoice and, if fuel Cards are elected, a fee of $2.00
per Card per month. Customer agrees that a) the minimum number of Driver Guides
and/or Cards requested shall be 10 for each program, b) the Purchase Instruments
remain the property of GECFS, and c) CUSTOMER ASSUMES FULL RESPONSIBILITY FOR
ALL PURCHASES MADE BY ANY BEARER OF A PURCHASE INSTRUMENT ISSUED IN THE NAME OF
CUSTOMER, OR ITS AFFILIATED COMPANIES WHETHER OR NOT THE USE OF THE PURCHASE
INSTRUMENT WAS AUTHORIZED OR EXCEEDS ANY LIMITS OR CONDITIONS ON THE PURCHASE
INSTRUMENT, d) CUSTOMER AGREES THAT GECFS’ DISCLAIMER OF WARRANTIES IN THIS
AGREEMENT IS EXTENDED TO ALL THE GOODS AND SERVICES PURCHASED UNDER THIS
AGREEMENT AND THAT CUSTOMER’S INDEMNITY OBLIGATION IS EXTENDED TO ANY CLAIM OR
LOSS RELATED TO SUCH GOODS OR SERVICES. Cards are issued with PIN numbers to
provide additional security and CUSTOMER’S RESPONSIBILITY FOR A LOST OR STOLEN
Card WILL CEASE UPON RECEIPT OF NOTICE BY GECFS. Customer shall provide GECFS
with notice of unauthorized use, loss or theft of the Cards or of Customer’s
desire to terminate a Card for any other reason by calling GECFS at
1-800-944-3555 or pursuant to the instructions furnished by GECFS to Customer in
writing from time to time.

 

25. Prior Agreements. Except for Vehicles subject to closed-end lease
agreements, all Vehicles leased from GECFS shall, as of the Effective Date of
this Agreement, be subject to the terms and conditions of this Agreement except
with respect to monthly rental charges which shall continue to be determined in
accordance with the lease agreement in effect at the time that the Vehicle was
originally leased.

 

26. Lease Integration. This Agreement, together with each Rate Schedule and
Vehicle Order, constitutes a single, unitary, non-severable lease agreement for
all Vehicles governed by this Agreement and each Rate Schedule and Vehicle
Order. Any reporting or billing in connection with this Agreement that
separately identifies or accounts for individual Vehicles is done for accounting
or administrative purposes only and does not alter or affect the intention of
GECFS and Customer that this Agreement, together with each Rate Schedule and
Vehicle Order, is a single, unitary, non-severable lease agreement for all
Vehicles.

 

27. Modifications. This Agreement, its Exhibits, Rate Schedules, Vehicle Orders,
and amendments contain the entire understanding of the parties and merge all
oral understandings. Purchase orders relating to Vehicles may be issued by
Customer for administrative convenience, but are subject to the terms and
conditions of this Agreement and shall not amend or supplement it. Any
modifications, changes, or amendments may be made only in a writing duly signed
by Customer and GECFS. Failure of either party to enforce any right granted
herein shall not be deemed a waiver of such right.

 

IMPORTANT! PLEASE INITIAL BELOW:

 

GECFS Initials   LS     CUSTOMER INITIALS   TRS         

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by duly authorized representatives.

 

INSPIRE PHARMACEUTICALS, INC. (Customer) By:   /s/    Thomas R. Staab, II
            

--------------------------------------------------------------------------------

Title:

 

        CFO

   

--------------------------------------------------------------------------------

(President, Vice President or Treasurer (or please provide certificate of
authority))

 

Address:     4222 Emperor Blvd. Ste 470

  Durham, NC 27709



--------------------------------------------------------------------------------

Street Address, City, State and Zip if different from

above:

 

                                                                               
              

                                                                               
              

 

IMPORTANT – Please check appropriate boxes:

   

RapidTag:

  ¨ If you DO NOT WANT TO USE

National Account:

  x If you WANT TO USE

Fuel Cards:

  x If you WANT TO USE

 

Billing Address if Different than above:

 

                                                                               
              

                                                                              
               

 

GE CAPITAL FLEET SERVICES (GECFS) By:   /s/     Lynn Schaefer             

--------------------------------------------------------------------------------

Title:   Authorized Signatory Address:   Three Capital Drive, Eden Prairie, MN
55344

 

EFFECTIVE DATE:         November 18, 2003              

 

CONTACT

 

Name:    Roger Francis                                                   

 

Title:    Sr. Director, Finance                                         

 

Phone: (919) 941-9777                                                     

 

FAX: (919) 941-9797                                                       

 

FLEET IDENTIFICATION NUMBERS

 

Chrysler

  

--------------------------------------------------------------------------------

                              5 digit – numeric                         

GM

  

FCL GMFAN#968253

--------------------------------------------------------------------------------

                              (see attached GM Document)                       
 

Ford

  

NR017 Option Code 56A

--------------------------------------------------------------------------------

                              (see attached Ford Document)                    
    

 

UPFITTING: Do you expect to order Vehicles requiring upfitting?

 

¨  No    ¨  Yes

 

State Sales Tax Exemption Claimed:    ¨  No    ¨   Yes If

yes, attach exemption certificates for applicable

states

 

Fiscal Year End:         12-31                                             

 

Form 4/01 2/2003

 



--------------------------------------------------------------------------------

GE Capital

Fleet Services

 

Master Lease Agreement

Business Use Certification

 

1. Customer certifies under penalty of perjury that it intends the Vehicles
leased pursuant to this Agreement to be used more than 50% in the trade or
business of Customer; and

 

2. Customer has been advised that GECFS and not Customer will be treated as the
owner of the Vehicles for Federal Income Tax purposes.

 

INSPIRE PHARMACEUTICALS, INC. (Customer)

By:

  /s/    Thomas R. Staab, II    

--------------------------------------------------------------------------------

Title:  

CFO

--------------------------------------------------------------------------------

    (President, Vice President or Treasurer (or please provide certificate of
authority)

 

 

 

7



--------------------------------------------------------------------------------

GE Capital

Fleet Services

 

Effective Date: November 18, 2003

     

Master Lease Agreement

       

Rate Schedule

 

Capitalized Cost: (i) Manufacturer’s invoice price of the Vehicle plus dealer
charges, if any: (ii) invoice price of any additions pursuant to Customer’s
request; (iii) applicable sales and acquisition taxes calculated on the
foregoing (actual tax paid may be less due to credits taken by GECFS); and (iv)
a markup as set forth below. Adjustments which occur after GECFS’ payment for
the Vehicle may be credited or billed to Customer.

 

Type of Vehicle   Markup or Markdown Adjustment

Factory Orders: Domestic Cars & Lt. Trucks except those below

  Less $200

Stock & Direct Purchases, Saturns and Foreign Vehicles

  Plus 2% of Capitalized Cost before Markup

 

Monthly Rental is the sum of:

Amortization: The rate selected by Customer in the Vehicle Order from the range
of rates below or as accepted by GECFS multiplied by the Capitalized Cost:

 

Vehicle Type

     Months      Rate

Cars & Lt. Trucks

     36      2.7778%

 

Management Fee: The applicable rate set forth below multiplied by the
Capitalized Cost; and

 

Interest: If fixed: averaged over the Levelized Period, computed by multiplying
the average unamortized Book Value by the Index Rate plus the Adder divided by
12. Upon disposition of a Vehicle, Customer shall pay deficit interest equal to
the difference, if any, between actual simple interest and the averaged interest
billed. If float: computed by multiplying the unamortized Book Value by the
Index Rate plus the Adder divided by 12.

 

Treasury Note Rate: the yield in the “Treasury Notes, Bonds and Bills” column of
The Wall Street Journal as in effect on the 15th day of the month preceding the
date of delivery, for the current Treasury Notes maturing in the years specified
below. The rate shall be the yield which most closely approximates par for the
appropriate maturity.

 

Commercial Paper Rate: the yield for 30-day high-grade unsecured notes sold
through dealers by major corporations as listed in the “Money Rates” column of
The Wall Street Journal as in effect on the 15th day of the month preceding
rental billing, discounted to maturity, divided by 360 and multiplied by 365,
plus an additional 15.5 basis points for Issuance costs, brokers’ fees, and
other administrative costs.

 

Vehicle Type

   Fixed or Float    Levelized Period    Index Rates    Adder    Management Fee

Cars & Lt. Trucks

   Fixed    Over Term    2 Yr. Treasury Notes    100 basis points    .075%

 

Interim Financing: charged at the Prime Rate plus one percent of the period(s)
beginning with each advance of funds for an uncompleted Vehicle and ending on
the day preceding the first monthly rental billing for the Vehicle. Prime Rate:
the rate quoted as the prime rate in the “Money Rates” column of The Wall Street
Journal as in effect on the date of each advance, divided by 360 and multiplied
by 365.

 

Sale Fee for Leased Vehicles sold at wholesale auction or to a dealer: $75.00

Deductible Permitted on Comprehensive and Collision Insurance: $1,000

Nothing in the Master Lease Agreement or this Rate Schedule shall be construed
to require GECFS to accept any Vehicle Order.

 

Inspire Pharmaceuticals, Inc. (Customer)      

GE Capital Fleet Services

By:   /s/    Thomas R. Staab, II       By:   /s/     Lynn Schaefer    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:   CFO       Title:   Authorized Signatory                         Form
10/99 (President, Vice President, Treasurer, or provide certificate of
authority)            

 



--------------------------------------------------------------------------------

GE Capital

Fleet Services

 

Effective Date: November 18, 2003

     

Master Lease Agreement

       

Rate Schedule

 

Capitalized Cost: (i) Manufacturer’s invoice price of the Vehicle plus dealer
charges, if any: (ii) invoice price of any additions pursuant to Customer’s
request; (iii) applicable sales and acquisition taxes calculated on the
foregoing (actual tax paid may be less due to credits taken by GECFS); and (iv)
a markup as set forth below. Adjustments which occur after GECFS’ payment for
the Vehicle may be credited or billed to Customer.

 

Type of Vehicle   Markup or Markdown Adjustment

Factory Orders: Domestic Cars & Lt. Trucks except those below

  Less $200

Stock & Direct Purchases, Saturns and Foreign Vehicles

  Plus 2% of Capitalized Cost before Markup

 

Monthly Rental is the sum of:

Amortization: The rate selected by Customer in the Vehicle Order from the range
of rates below or as accepted by GECFS multiplied by the Capitalized Cost:

 

Vehicle Type

     Months      Rate

Cars & Lt. Trucks

     48      2.0833%

 

Management Fee: The applicable rate set forth below multiplied by the
Capitalized Cost; and

 

Interest: If fixed: averaged over the Levelized Period, computed by multiplying
the average unamortized Book Value by the Index Rate plus the Adder divided by
12. Upon disposition of a Vehicle, Customer shall pay deficit interest equal to
the difference, if any, between actual simple interest and the averaged interest
billed. If float: computed by multiplying the unamortized Book Value by the
Index Rate plus the Adder divided by 12.

 

Treasury Note Rate: the yield in the “Treasury Notes, Bonds and Bills” column of
The Wall Street Journal as in effect on the 15th day of the month preceding the
date of delivery, for the current Treasury Notes maturing in the years specified
below. The rate shall be the yield which most closely approximates par for the
appropriate maturity.

 

Commercial Paper Rate: the yield for 30-day high-grade unsecured notes sold
through dealers by major corporations as listed in the “Money Rates” column of
The Wall Street Journal as in effect on the 15th day of the month preceding
rental billing, discounted to maturity, divided by 360 and multiplied by 365,
plus an additional 15.5 basis points for Issuance costs, brokers’ fees, and
other administrative costs.

 

Vehicle Type

   Fixed or Float    Levelized Period    Index Rates    Adder    Management Fee

Cars & Lt. Trucks

   Fixed    Over Term    2 Yr. Treasury Notes    200 basis points    .075%

 

Interim Financing: charged at the Prime Rate plus one percent of the period(s)
beginning with each advance of funds for an uncompleted Vehicle and ending on
the day preceding the first monthly rental billing for the Vehicle. Prime Rate:
the rate quoted as the prime rate in the “Money Rates” column of The Wall Street
Journal as in effect on the date of each advance, divided by 360 and multiplied
by 365.

 

Sale Fee for Leased Vehicles sold at wholesale auction or to a dealer: $75.00

Deductible Permitted on Comprehensive and Collision Insurance: $1,000

Nothing in the Master Lease Agreement or this Rate Schedule shall be construed
to require GECFS to accept any Vehicle Order.

 

Inspire Pharmaceuticals, Inc. (Customer)      

GE Capital Fleet Services

By:   /s/    Thomas R. Staab, II       By:   /s/     Lynn Schaefer    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:   CFO       Title:   Authorized Signatory                         Form
10/99 (President, Vice President, Treasurer, or provide certificate of
authority)            

 



--------------------------------------------------------------------------------

GE Capital

Fleet Services

   Maintenance Management Agreement

 

This Maintenance Management Agreement is entered into by and between Gelco
Corporation, a Delaware corporation, doing business as GE Capital Fleet Services
(“GECFS”), and the undersigned (“Customer”).

 

GECFS provides a program to minimize Customer’s vehicle operating costs, driver
downtime and administrative cost associated with the payment of multiple
suppliers.

 

Customer’s use of National Account vendors is a key component of cost reduction
and quality provided in this program; and Customer desires to utilize this
program to control such costs;

 

The parties agree to perform according to the following terms and conditions;

 

1. GECFS shall provide to Customer:

 

A. A Maintenance Management program through the issuance of a Driver Guide
(“Driver Guide”) for each Vehicle enrolled.

 

B. Written or telephonic purchase order control for Vehicle related purchases
and mechanical charges 1) in excess of an amount mutually agreed in writing by
the parties or 2) not specified in the Driver Guide as Recommended Scheduled
Maintenance.

 

C. If requested, assistance in obtaining a temporary rental vehicle in
accordance with mutually agreed parameters. Temporary rentals, if any, shall be
in the name of Customer with billing directly to GECFS.

 

D. The ability to obtain certain routine mechanical services and to purchase
through vendors participating in GECFS’ National Account program as set forth in
the Driver Guide (“National Account Vendors”).

 

E. Review of service and repair invoices billed to GECFS for proper
authorization.

 

F. A single monthly invoice for all purchases, mechanical services and temporary
rentals procured hereunder.

 

G. Reports selected by Customer from the then current standard report options.

 

II. Customer Shall:

 

A. Designate the Vehicles subject to this program (“Vehicles”), and for Vehicles
not leased from GECFS, provide all information reasonably requested by GECFS to
perform this service.

 

B. Direct its employees to comply with all instructions contained in the Driver
Guide or otherwise provided by GECFS to Customer.

 

C. Pay GECFS monthly, in advance, for each Vehicle subject to this program, a
fee of $6.00.

 

D. Pay GECFS monthly, a sum equal to the aggregate of all invoices received by
GECFS for goods, services and temporary rentals procured hereunder.

 

E. Pay GECFS a processing fee of $5.00 per invoice for vendors other than
National Account vendors.

 

F. Utilize its best efforts to maximize National Account utilization.

 

III. Performance Guaranty

 

Definitions:

 

Guaranty Period. The 12-month period beginning with the first full calendar
month in which Customer enrolls Vehicles in this program.

 

Documented Savings. Customer’s savings arising from use of National Account for
maintenance (excludes temporary rentals and glass repair and replacement),
avoidance of independent garage use, post warranty recovery, repair cost
minimization including repair authorization negotiation and identification of
alternative repair methods, elimination of unnecessary or repetittive repairs,
and postponement of non-safety related repairs when a new vehicle is on order.

 

Eligible Vehicles. All cars and light trucks enrolled during the Guaranty Period
except for any Vehicle 1) not actively using the program for maintenance, i.e.
the cost of services (excludes temporary rentals and glass repair and
replacement) performed and billed to GECFS during the Guaranty Period is less
than $75 net of tax and/or 2) with respect to which services are performed and
billed to GECFS by Customer and/or driver request without issuance of a work
authorization by GECFS, i.e. GECFS does not participate in the determination of
appropriate service and/or price negotiation.

 

Conditions: this Guaranty is contingent upon Customer 1) utilizing this program
for the entire Guaranty period; 2) enrolling all cars and light duty trucks in
its fleet as of the start date of this



--------------------------------------------------------------------------------

program; 3) maintaining at least 50 Vehicles on the program for the entire
Guaranty Period 4) requiring its drivers to utilize the Driver Guide according
to its intended use and to follow Fleet Operating Instructions for all
maintenance or service related purchases; 5) at the start of this program,
issuing a letter to each driver introducing the program with content mutually
agreed by Customer and GECFS; and 6) achieving 65% National Account Utilization
during the Guaranty Period.

 

National Account Utilization. Total dollar value of purchases from National
Account Vendors in the Guaranty Period divided by total purchases.

 

Report. GECFS will provide Customer with a report of the Documented Savings for
the Guaranty Period through an Annual Review.

 

General Provisions.

 

1. Term. The term of this Agreement shall be indefinite and may be terminated by
either party upon 60 days written notice; provided however that Customer will
remain responsible for all expenses and obligations incurred by GECFS on behalf
of Customer and any purchases made by Customer notwithstanding any termination.

 

2. Payments. Time is of the essence. All charges are due and payable with 10
days of the date of invoice. In the event payments are received 20 days or more
after the due date, late payments will be charged in the amount of the lesser of
1% or the highest legal interest rate, per month or fraction thereof. It is the
intent of GECFS that it not receive directly or indirectly any amount in excess
of that amount which may be legally paid. Any excess charges will be credited to
Customer or, upon request, refunded. Customer shall carefully review each
billing or other statement provided by GECFS. After the first anniversary of
this Agreement, GECFS may modify its fees upon 30 days’ written notice. If
Customer identifies any billing error, Customer will advise GECFS promptly and
in such event, GECFS’ sole liability and Customer’s sole remedy shall be
appropriate adjustments to Customer’s account. All charges are based on GECFS’
standard operating routines, computer system capabilities and existing business
policy. Special services or handling requested by Customer are subject to
separate charges.

 

3. Financial Information. Customer’s creditworthiness is a material condition to
this Agreement. Customer agrees to provide GECFS with complete and accurate
financial information reasonably requested by and satisfactory to GECFS each
year this Agreement is in effect. Customer’s financial information will be filed
with the Securities and Exchange Commission as required by applicable securities
law. If Customer shall fail to make any payments or breach any covenants under
any agreement Customer may have with GECFS or its affiliated companies or no
longer be deemed creditworthy GECFS reserves the right to terminate this
Agreement at any time. GECFS shall have the right to offset any amounts due to
Customer against amounts due to GECFS and all rights and remedies available at
law or in equity; all such rights and remedies to be cumulative and not
exclusive.

 

4. Disclaimer. Customer agrees that: GECFS does not manufacture or distribute
any of the goods and services purchased; has not made nor makes any
representation or warranty, express or implied, with respect to any such goods
or services including, but not limited to, merchantability or fitness for a
particular purpose; and that Customer will look solely to the manufacturer or
distributor of such goods and services. Customer hereby waives any and all
claims, including product liability claims, against GECFS with respect to such
goods and services.

 

5. Indemnity. Customer will indemnify and defend GECFS (including any of its
affiliates) against any loss liability, or claim, directly or indirectly
relating to the goods and services purchased. This indemnity is absolute and
unconditional and includes claims of negligence, strict liability and breach of
warranty, but does not extend to claims or liability arising from the gross
negligence or willful misconduct of GECFS. This Indemnity will survive any
termination o this Agreement. Customer shall bear all risk of late return or
loss, theft or damage to any temporary rental vehicle.

 

6. Limitation of Damages. Except with respect to Customer’s obligations of
Indemnity, each party agrees that; its sole and exclusive remedy for any matter
or cause of action related directly or indirectly to this Agreement between
Customer and GECFS shall be a contract action; damages shall be limited to
actual and direct damages incurred; and no punitive, indirect or consequential
damages will be claimed.

 

7. Miscellaneous. Customer shall not assign any interest in this Agreement to
any party without the written consent of GECFS. Any such assignment shall not
relieve Customer of its obligations. GECFS has the right to receive and retain
rebates, discounts or other compensation directly or indirectly from
manufacturers, suppliers or vendors with respect to goods and services
purchased.

 

8. Modifications. This Agreement and any amendments contain the entire
understanding of the parties and merges all oral understandings.

 

-2-



--------------------------------------------------------------------------------

Customer may issue purchase orders related to the services for administrative
convenience, but such purchase orders are subject to the terms and conditions of
this Agreement and shall not amend or supplement it. Any modifications, changes
or amendments may be made only in writing signed by GECFS and Customer. Failure
of either party to enforce any right shall not be deemed a waiver of such right.

 

9. Related Entities. Any services provided under this agreement to any present
or future affiliate of Customer, shall be within the terms and conditions of
this Agreement and, if any such entity fails to perform, Customer guarantees
performance.

 

10. Governing Law. This Agreement shall not be effective until executed by GECFS
in Minnesota and shall, upon such execution, be deemed effective as of the
Effective Date. The laws of the state of Minnesota shall govern all questions or
disputes relating to the validity interpretation, performance, enforcement of
effect of this Agreement, without regard to choice of law principle thereof.

 

11. Waiver of Jury Trial. Both parties to this Agreement waive any and all right
to any trial by jury in any action or proceeding arising directly or indirectly
hereunder.

 

PERFORMANCE GUARANTY: If Documented Savings on Eligible Vehicles for the
Guaranty Period do not exceed the total program fees paid to GECFS for such
Vehicles during the Guaranty period, GECFS will refund all monthly program fees
for the Guaranty Period.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives:

 

INSPIRE PHARMACEUTICALS, INC. (Customer) By:   /s/    Thomas R. Staab, II
            

--------------------------------------------------------------------------------

Title:

  CFO    

--------------------------------------------------------------------------------

(President, Vice President, Treasurer, or provide certificate of authority)

 

GE CAPITAL FLEET SERVICES (GECFS) By:   /s/    Lynn Schaefer            

--------------------------------------------------------------------------------

Title:

    Authorized Signatory

 

Effective Date: November 18, 2003

 

Form 114.9       10/2000

 

-3-



--------------------------------------------------------------------------------

GE Capital

Fleet Services

  Fleet Management Solutions Agreement

--------------------------------------------------------------------------------

 

This Fleet Management Solutions Agreement is entered into by and between Gelco
Corporation, a Delaware corporation, doing business as GE Capital Fleet Services
(“GECFS”), and the undersigned (“Customer”). If more than one party executes
this Agreement as Customer, each shall be jointly and severally liable
hereunder.

 

Customer desires GECFS to assume some or all of the activities associated with
the day-to-day administration of its fleet of Vehicles. Customer remains
responsible for establishing fleet policies and procedures.

 

I. GECFS shall provide the services described below at the base fee, per Vehicle
per month of $9.00.

 

• CALL MANAGEMENT:

 

Toll-free phone number for driver calls concerning fleet policy.

 

• ADMINISTRATIVE SUPPORT:

 

Vehicle Selector management, replacement planning, inventory management,
value-added service program coordination, status reporting and vehicle
disposition administration.

 

• STRATEGIC MANAGEMENT:

 

Exception management; Productivity Support, Process Management, Policy
Development; Activity Reporting and Recommendations.

 

Additional services requested by Customer from time to time will be subject to
either a one-time charge or a monthly fee modifications as mutually agreed by
the parties.

 

II. Customer shall:

 

  A. Designate the Vehicles subject to this program (“Vehicles”), and for
Vehicles that are not leased by GECFS to Customer, provide to GECFS all
information requested by GECFS which is necessary to provide the services
specified herein.

 

  B. Designate the employees of Customer and its subsidiaries and affiliated
companies who drive the Vehicles and direct its employees to comply with all
instructions from time to time reasonably issued by GECFS in connection with
this program.

 

  C. Provide GECFS, if appropriate to the selected level of service, its fleet
policies, procedures and operating parameters, and advise GECFS of any changes
to the same.

 

  D. Designate the fleet administrator or other decision maker who has authority
over Customer’s fleet.

 

  E. Provide GECFS with all information requested by GECFS that is reasonably
required to provide the level of service.

 

  F. Pay GECFS monthly, in advance, for each Vehicle enrolled in this program,
the base fee set forth above or as mutually agreed by the parties.

 

  G. If Customer requests training at its locations, Customer agrees to
reimburse GECFS for its reasonable out of pocket costs incurred in providing
such training.

 

General Provisions.

 

1. Term. The initial term of this Agreement shall be 12 months (“Minimum Term”)
and thereafter shall be indefinite. After the Minimum Term, upon 60 days;
written notice, this Agreement may be terminated by either party or GECFS may
modify the fees herein, Customer agrees to pay a minimum of 12 months of fees
for the number of Vehicles initially enrolled in this program.

 

2. Payment. Time is of the essence. All charges are due and payable within 10
days of the date of invoice. In the event payments are received 20 days or more
after the due date, late payments will be charged in the amount of the lesser of
1% or the highest legal interest rate, per month or fraction thereof. It is the
intent of GECFS that it not receive directly or indirectly any amount in excess
of that amount which may be legally paid. Any excess charges will be credited to
Customer or, upon request, refunded. Customer shall carefully review each
billing or other statement provided by GECFS. If Customer identifies any billing
error, Customer will advise GECFS promptly and such event, GECFS’ sole liability
and Customer’s sole remedy shall be appropriate adjustments to Customer’s
account. All charges are based on GECFS’ standard operating routines, computer
system capabilities and existing business policy. Special services or handling
requested by Customer are subject to separate charges.

 

3. Financial Information. Customer’s creditworthiness is a material condition to
this Agreement. Customer agrees to provide GECFS with complete and accurate
financial information reasonably requested by and satisfactory to GECFS each
year this Agreement is in effect. Customer’s financial information will be filed
with the Securities

 



--------------------------------------------------------------------------------

and Exchange Commission as required by applicable securities law. GECFS reserves
the right to terminate this Agreement at any time should Customer fail to make
any payments or breach any covenants under any agreement Customer may have with
GECFS or its affiliated companies or no longer be deemed creditworthy.

 

4. Disclaimer. CUSTOMER AGREES THAT: NEITHER GECFS NOR WEX MANUFACTURES OR
DISTRIBUTES ANY OF THE GOODS AND SERVICES PURCHASED WITH THE CARDS; NEITHER HAS
MADE OR MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT
TO ANY SUCH GOODS OR SERVICES INCLUDING, BUT NOT LIMITED TO, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE; AND THAT CUSTOMER WILL LOOK SOLELY TO THE
MANUFACTURER OR DISTRIBUTOR OF SUCH GOODS AND SERVICES. CUSTOMER HEREBY WAIVES
ANY AND ALL CLAIMS, INCLUDING PRODUCT LIABILITY CLAIMS, AGAINST GECFS OR WEX
WITH RESPECT TO SUCH GOODS AND SERVICES.

 

5. Indemnity. CUSTOMER WILL INDEMNIFY AND DEFEND GECFS (INCLUDING ANY OF ITS
AFFILIATES) AGAINST ANY LOSS, LIABILITY, OR CLAIM, DIRECTLY OR INDIRECTLY
RELATING TO THE GOODS AND SERVICES PURCHASED WITH THE CARDS. THIS INDEMNITY IS
ABSOLUTE AND UNCONDITIONAL AND INCLUDES CLAIMS OF NEGLIGENCE, STRICT LIABILITY
AND BREACH OF WARRANTY, BUT DOES NOT EXTEND TO CLAIMS OR LIABILITY ARISING FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF GECFS. THIS INDEMNITY WILL SURVIVE
ANY TERMINATION OF THIS AGREEMENT.

 

6. No Consequential Damages. EXCEPT WITH RESPECT TO CUSTOMER’S OBLIGATIONS OF
INDEMNITY HEREUNDER, EACH PARTY AGREES THAT: ITS SOLE AND EXCLUSIVE REMEDY FOR
ANY MATTER OR CAUSE OF ACTION RELATED DIRECTLY OR INDIRECTLY TO THIS AGREEMENT
BETWEEN CUSTOMER AND GECFS SHALL BE A CONTRACT ACTION; DAMAGES SHALL BE LIMITED
TO ACTUAL AND DIRECT DAMAGES INCURRED; AND NO PUNITIVE OR CONSEQUENTIAL DAMAGES
WILL BE CLAIMED.

 

7. Miscellaneous. Customer shall not assign any interest in this Agreement to
any party without the written consent of GECFS. Any such consent shall not
relieve Customer of its obligations hereunder, GECFS has the right to receive
and retain rebates, discounts or other compensation directly or indirectly from
manufacturers, suppliers or vendors with respect to goods and services purchased
hereunder.

 

8. Modifications. This Agreement any amendments hereto contains the entire
understanding of the parties and merges all oral understandings. Customer may
issue purchase orders related to the services hereunder may for administrative
convenience, but such purchase orders are subject to the terms and conditions of
this Agreement and shall not amend or supplement it. Any modifications, changes
or amendments may be made only in writing signed by GECFS and Customer. Failure
of either party to enforce any right granted herein shall not be deemed a waiver
of such right.

 

9. Related Entities. Any services provided under this Agreement to any present
or future affiliate of Customer, shall be within the terms and conditions of
this Agreement and, if any such entity fails to perform, Customer guarantees
performance.

 

10. Governing Law. THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL EXECUTED BY GECFS
IN MINNESOTA AND SHALL, UPON SUCH EXECUTION, BE DEEMED EFFECTIVE AS OF THE
EFFECTIVE DATE. THE LAWS OF THE STATE OF MINNESOTA SHALL GOVERN ALL QUESTIONS OR
DISPUTES RELATING TO THE INTERPRETATION, PERFORMANCE, VALIDITY, ENFORCEMENT OR
EFFECT OF THIS AGREEMENT, WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES THEREOF.

 

11. Waiver of Jury Trial. BOTH PARTIES TO THIS AGREEMENT HEREBY WAIVE ANY AND
ALL RIGHT TO ANY TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING DIRECTLY OR
INDIRECTLY HEREUNDER.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives.

 

INSPIRE PHARMACEUTICALS, INC. (Customer)

By:

 

/s/    Thomas R. Staab, II

   

--------------------------------------------------------------------------------

Title:

 

CFO

--------------------------------------------------------------------------------

(President, Vice President, Treasurer, or provide certificate of authority)

 

GE CAPITAL FLEET SERVICES (GECFS)

By:

 

/s/    Lynn Schaefer

   

--------------------------------------------------------------------------------

Title:

  Authorized Signatory

Effective Date:       November 18, 2003

Form 110.2

 

            10/2001

 

-2-



--------------------------------------------------------------------------------

GE Fleet Services   Personal Mileage Analysis Agreement

 

This Personal Mileage Analysis Agreement is entered into by and between Gelco
Corporation, a Delaware corporation, doing business as GE Fleet Services
(“GEFS”), and the undersigned (“Customer”). If more than one party executes this
Agreement as Customer, each shall be jointly and severally liable hereunder.

 

In exchange for the mutual promises herein expressed, the parties agrees to
perform according to the following terms and conditions:

 

I. GEFS shall prepare and provide to Customer a Personal Mileage Analysis
consisting of the following two reports (the “Reports”);

 

A. Each March, June, September and November, based on information received from
Customer no later than the 15th day of the preceding month and pertaining to
information received year-to-date, a Quarterly Personal Mileage Report, for each
Employee.

 

B. In December, based on information received (including, but not limited to,
any revised information that may be received) which pertains to the previous
year of November 1st through October 31st, an Annual Personal Mileage Usage
Report.

 

C. If Customer utilizes GEFS’ standard form, provide mileage report forms to
employees designated by Customer (“Employees”) together with Customer-prepared
instructions relative to reporting of personal mileage and business mileage.

 

II. Customer shall:

 

A. Designate the Vehicles (“Vehicles”) subject to this program, and for those
Vehicles that are not leased by GEFS to Customer, provide to GEFS all
information requested by GEFS.

 

B. Pay GEFS monthly a fee of $2.50 per Vehicle subject to this program.

 

C. If Customer elects to provide its own mileage data without utilizing GEFS’
standard form, Customer shall provide such data to GEFS in the format, or manner
specified by GEFS as being consistent with GEFS’ program requirements, and shall
instruct Employees to report such personal mileage and business mileage in such
format or manner.

 

D. Provide to GEFS any other information necessary for GEFS to prepare the
Reports.

 

E. And hereby does, acknowledge that Customer is responsible for the maintenance
and storage of Employee mileage logs necessary to satisfy appropriate tax
authorities.

 

III. General Provisions:

 

General Provisions.

 

1. Term. the initial term of this Agreement shall be a 12-month period approved
by the IRS for personal mileage reporting and mutually agreed by the parties.
This Addendum may be renewed for additional 12-month periods at the end of the
initial term upon the mutual agreement of the parties. If Customer desires GEFS
to prepare an Annual Personal Mileage Usage Report pertaining to a year which
commenced prior to the effective date of this Addendum and if GEFS shall
therefore be required to capture personal or business mileage data pertaining to
periods prior to the effective date, GEFS and Customer shall separately
negotiate how such data shall be captured and the fee(s) therefor.

 

2. Payment. Time is of the essence. All charges are due and payable within 10
days of the date of invoice. In the event payments are received 20 days or more
after the due date, late payments will be charged in the amount of 1% or the
highest legal interest rate, per month or fraction thereof. It is the intent of
GEFS that it not receive directly or indirectly any amount in excess of that
amount which may be legally paid. Any excess charges will be credited to
Customer or, upon request, refunded. Customer shall carefully review each
billing or other statement provided by GEFS. If Customer identifies any billing
error, Customer will advise GEFS promptly and in such event, GEFS’ sole
liability and Customer’s sole remedy shall be appropriate adjustments to
Customer’s account. All charges are based on GEFS’ standard operating routines,
computer system capabilities and existing business policy. Special services or
handling requested by Customer are subject to separate charges.

 

3. Financial information. Customer’s creditworthiness is a material condition to
this Agreement. Customer agrees to provide GEFS with complete and accurate
financial information reasonably requested by and satisfactory to GEFS each year
this Agreement is in effect. Customer’s financial information will be filed with
the Securities and Exchange Commission as required by applicable securities law.
GEFS reserves the right to terminate this agreement at any time should Customer
fail to make any payments or breach any covenants under any agreement Customer
may have with GEFS or its affiliated companies or no longer be deemed
creditworthy.

 

5. Disclaimer. CUSTOMER ACKNOWLEDGES THAT THE REPORTS SHALL BE BASED SOLELY ON
INFORMATION PROVIDED BY CUSTOMER OR CUSTOMER’S EMPLOYEES TO GEFS AND THAT GEFS
HAS NOT MADE AND MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO THE ACCURACY OF THE REPORTS, OR TO THE COMPLIANCE OF
THE REPORTS OR OF THE INFORMATION CONTAINED IN THE REPORTS WITH ANY FEDERAL,
STATE OR LOCAL TAX OR OTHER STATUTE OR REGULATION. GEFS shall not be responsible
for auditing the information contained in the mileage report forms or for
comparing the information contained in the mileage report forms against any
other information that may be available to GEFS. Customer agrees that GEFS may
rely on the accuracy of such mileage report forms and prepare the Reports
without inquiry relative to the information contained in the mileage report
forms.

 

6. Indemnity. CUSTOMER WILL INDEMNIFY AND DEFEND GEFS (INCLUDING ANY OF ITS
AFFILIATES) AGAINST ANY LOSS, LIABILITY, OR CLAIM, DIRECTLY OR INDIRECTLY
RELATING TO THE SERVICES PROVIDED BY GEFS TO CUSTOMER PURSUANT TO THIS ADDENDUM
REPORTS OR OF THE INFORMATION CONTAINED IN THE REPORTS. THIS INDEMNITY IS
ABSOLUTE AND UNCONDITIONAL AND INCLUDES CLAIMS OF NEGLIGENCE, STRICT LIABILITY
AND BREACH OF WARRANTY, BUT DOES NOT EXTEND TO CLAIMS OR LIABILITY ARISING FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF GEFS. THIS INDEMNITY WILL SURVIVE
ANY TERMINATION OF THIS AGREEMENT.

 



--------------------------------------------------------------------------------

7. No Consequential Damages. EXCEPT WITH RESPECT TO CUSTOMER’S OBLIGATIONS OF
INDEMNITY HEREUNDER, EACH PARTY AGREES THAT: ITS SOLE AND EXCLUSIVE REMEDY FOR
ANY MATTER OR CAUSE OF ACTION RELATED DIRECTLY OR INDIRECTLY TO THIS AGREEMENT
BETWEEN CUSTOMER AND GEFS SHALL BE A CONTRACT ACTION; DAMAGES SHALL BE LIMITED
TO ACTUAL AND DIRECT DAMAGES INCURRED; AND NO PUNITIVE OR CONSEQUENTIAL DAMAGES
WILL BE CLAIMED.

 

8. Miscellaneous. Customer shall not assign any interest in this Agreement to
any party without the written consent of GEFS. Any such consent shall not
relieve Customer of its obligations hereunder. GEFS has the right to receive and
retain rebates, discounts or other compensation directly or indirectly from
manufacturers, suppliers or vendors with respect to goods and services purchased
hereunder.

 

9. Modifications. This Agreement and any amendments hereto contains the entire
understanding of the parties and merges all oral understandings. Customer may
issue purchase orders related to the services hereunder may for administrative
convenience, but such purchase orders are subject to the terms and conditions of
this Agreement and shall not amend or supplement it. Any modifications, changes
or amendments may be made only in writing signed by GEFS and Customer. Failure
of either party to enforce any right granted herein shall not be deemed a waiver
of such right.

 

10. Related Entities. Any services provided under this Agreement to any present
or future affiliate of Customer, shall be within the terms and conditions of
this Agreement and, if any such entity fails to perform, Customer guarantees
performance.

 

11. Governing Law. THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL EXECUTED BY GEFS
IN MINNESOTA AND SHALL, UPON SUCH EXECUTION, BE DEEMED EFFECTIVE AS OF THE
EFFECTIVE DATE. THE LAWS OF THE STATE OF MINNESOTA SHALL GOVERN ALL QUESTIONS OR
DISPUTES RELATING TO THE INTERPRETATION, PERFORMANCE, VALIDITY, ENFORCEMENT OR
EFFECT OF THIS AGREEMENT, WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES THEREOF.

 

12. Waiver of Jury Trial. BOTH PARTIES TO THIS AGREEMENT HEREBY WAIVE ANY AND
ALL RIGHT TO ANY TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING DIRECTLY OR
INDIRECTLY HEREUNDER.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives.

 

Inspire Pharmaceuticals, Inc. (Customer)

By:

 

/s/    Thomas R. Staab, II

   

--------------------------------------------------------------------------------

Title:

 

CFO

--------------------------------------------------------------------------------

(President, Vice President, Treasurer, or provide certificate of authority)

 

GE Fleet Services (GEFS)

By:

 

/s/    Lynn Schaefer

   

--------------------------------------------------------------------------------

Title:

  Authorized Signatory

 

Effective Date: December 2, 2003

 